Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federal Republic of Germany on 4/21/2017. It is noted, however, that applicant has not filed a certified copy of the DE 10 2017 108 609.9 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2021, 10/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Status of the Claims

Claims 1-13 set forth in the preliminary amendment submitted 10/16/2019 form the basis of the present examination.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 

Figure 1: reference character 34,
Figure 1 & Figure 2: Reference Character 66.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
The abstract should be in narrative form within the range of 50 to 150 words in length.
Correction is required.  See MPEP § 608.01(b).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over FRIEDRICH in the US patent Application Publication Number US 20150369784 A1 in view of Penth et al. (Hereinafter “Penth”) in the US Patent Application Publication Number US 20110265550 A1 in view of Noguchi et al. (Hereinafter “Noguchi”) in the US Patent Number US 4131086 A.

Regarding claim 1, Friedrich teaches a measuring appliance [20] in Figure 1 for determining a hydrocarbon concentration in compressed air (a measuring device for detecting the content of oil, hydrocarbons and oxidizable gases in gases that reliably measures even the lowest permanent concentrations; Paragraph [0009] Line 1-4; Such measuring devices are known with various sensor technologies and serve for detecting the content of oil, hydrocarbons and oxidizable gases in, for example, air or compressed air; Paragraph [0002] Line 1-4; FIG. 1 shows a schematic diagram of the gas paths of the measuring device 20; Paragraph [0058] Line 1-2) comprising a housing  (The measuring device 20 is the housing) and the following components arranged in the housing (The measuring device 20 is in the housing), the measuring appliance [20] comprising: 
a main gas line (26) (original gas flow 26 as the main gas flow line) with an inlet (Figure 1 shows the inlet of the main gas flow line 26 for the compressed air) for the compressed air (An original gas flow 26 is divided into a first measuring gas flow 38; Paragraph [0059] Line 1-2),
a first gas line [38] branching off from the main gas line [26] for a compressed air to be measured (An original gas flow 26 is divided into a first measuring gas flow 38 and a second measuring gas flow 39 via gas pipes and by means of valves 27; Paragraph [0059] Line 1-3; Figure 1 shows that the first gas flow line 38 is branching off from the main gas line 26), wherein the first gas line [38] connects the main gas line [26] to a first switchable valve (third valve 27-3 and second valve 27-4 as the first switchable valve) [27-3 & 27-4] (Figure 1 shows that the first gas line [38] connects the main gas line [26] to a first switchable valve 27-3 & 27-4; Analogously, the first sensor 22 can be supplied with the first measuring gas flow 38 or the second catalyst gas flow 32 via the third valve 27-3 and the second valve 27-4; Paragraph [0066] Line 4-6),
a second gas line [39] for a reference compressed air branches off from the main gas line [26] (An original gas flow 26 is divided into a first measuring gas flow 38 and a second measuring gas flow 39 via gas pipes and by means of valves 27; Paragraph [0059] Line 1-3; Figure 1 shows that the first gas flow line 38 is branching off from the main gas line 26), wherein the second gas line [39] connects the main gas line [26] to the first switchable valve [27] (An original gas flow 26 is divided into a first measuring gas flow 38 and a second measuring gas flow 39 via gas pipes and by means of valves 27; Paragraph [0059] Line 1-3),
a third gas line (Figure 1 shows that a third gas line from the first gas line 38 connects the valve) connecting the first switchable valve [27] to a sensor unit [24] (Thus, the second sensor 24 can be alternately supplied with the second measuring gas flow 39 or the catalyst gas flow 36 via the first valve 27-1 and via the second valve 27-2. Analogously, the first sensor 22 can be supplied with the first measuring gas flow 38 or the second catalyst gas flow 32 via the third valve 27-3 and the second valve 27-4. A reference gas flow 50 can be fed to both sensors via the fifth valve 27-5; Paragraph [0066] Line 1-7), wherein the sensor unit [24] has a photoionization detector with a measurement chamber (a photoionization sensor (hereinafter referred to as PID sensor) as the second sensor 24; Paragraph [0058] Line 4-5; Photoionized sensor in the measurement chamber 20),
a reference gas unit [50] arranged in the second gas line [39] containing an oxidation catalyst, in which the reference compressed air is generated from the compressed air (A reference gas flow 50 can be fed to the two sensors 22, 24 via a fifth valve 27-5. It preferably originates from an externally connected gas bottle, with the gas having a known hydrocarbon concentration, for example in the range from 300-1000 ppb, preferably 500 ppb; Paragraph [0064] Line 1-4; In the exemplary embodiment shown, a catalyst unit 34, which generates a catalyst gas flow 36, is connected upstream from the second sensor 24. Analogously, a second catalyst unit 30, which generates a second catalyst gas flow 32, is connected upstream from the first sensor 22; Paragraph [0060] Line 1-3; A filtering element 40 filtrates and a drying element 42 dries the original gas flow 26 and thus the two measuring gas flows 38, 39. The drying element 42 is preferably configured as a membrane dryer; Paragraph [0061] Line 1-4),
a pressure controller [44] (pressure regulator as the pressure controller) arranged in the main gas line [26] (Moreover, a pressure regulator 44 and a safety valve 48 are provided in the original gas flow 26; Paragraph [0062] Line 1-2) for ensuring a constant through-flow of compressed air ranging from 3 to 16 bar (Particles are removed from original gas flow 26 by the filter element 40, and the original gas flow is adjusted to, for example, 3.8 bar by means of the pressure regulator 44; Paragraph [0067] Line 1-3),
a pressure measuring appliance arranged upstream of the sensor unit for determining a pressure of the respective compressed air flowing into the sensor unit [22, 24] (Further, an alarm function is provided which informs the user visually or acoustically in case of too low or too high a pressure of the gas flows; Paragraph [0048] Line 12-14; therefore, pressure is measured to send alarm signal).
Friedrich fails to teach that the third gas line comprising copper; a temperature sensor arranged downstream of the sensor unit for determining a temperature of the respective compressed air leaving the sensor unit, and a cooling device for cooling the reference gas unit.
Penth teaches a measuring instrument and method for detecting the content of oil, hydrocarbons and oxidizable gases in air or compressed air (Paragraph [0001] Line 1-3), wherein
the third gas line comprising copper ([0079] This compensator increases the instrument's measuring accuracy substantially, particularly in the lower measuring range, if a thermal oxidation catalyst consisting of copper manganese oxide (Hopcalit) is used as catalyst; Paragraph [0079] Line 1-5). The purpose of doing so is to increase the instrument's measuring accuracy substantially, particularly in the lower measuring range.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Friedrich in view of Penth, because Penth teaches to include a copper gas line increases the instrument's measuring accuracy substantially, particularly in the lower measuring range (Paragraph [0079]).
The combination of Friedrich and Penth fails to teach that a temperature sensor arranged downstream of the sensor unit for determining a temperature of the respective compressed air leaving the sensor unit, and a cooling device for cooling the reference gas unit.
Noguchi teaches a fuel reforming apparatus for use with an internal combustion engine, comprising hydrocarbon fuel supply means for producing a mixture of hydrocarbon fuel with air in a suitable air-fuel ratio, a burning chamber in which the mixture is ignited and burned (Abstract),
a temperature sensor [10] in Figure 1 arranged downstream of the sensor unit for determining a temperature of the respective compressed air leaving the sensor unit (10, a temperature sensor for detecting the temperature of the catalyst within the catalytic reactor 5 so as to transmit the signal to the control circuit 16 when the temperature of the catalyst rises abnormally high; Column 4 Line 49-52);
and a cooling device [13] for cooling the reference gas unit (13, a heat exchanger interposed in the reformed gas passage 12 for cooling reformed gas of a relatively high temperature, air or cooling water of the engine being used as the heat exchange medium; Column 4 Line 60-63). The purpose of doing so is to prevent an abnormal temperature rise of the catalyst, thereby improving the service life thereof.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Friedrich and Penth in view of Noguchi, because Noguchi teaches to include a temperature sensor and a cooling device prevents an abnormal temperature rise of the catalyst, thereby improving the service life thereof (Column 4 Line 50-55).


Regarding claim 2, Friedrich teaches a measuring appliance, further comprising 
a second switchable valve [27-2] arranged in the third gas line downstream of the first switchable valve [27-1] (Thus, the second sensor 24 can be alternately supplied with the second measuring gas flow 39 or the catalyst gas flow 36 via the first valve 27-1 and via the second valve 27-2. Analogously, the first sensor 22 can be supplied with the first measuring gas flow 38 or the second catalyst gas flow 32 via the third valve 27-3 and the second valve 27-4. A reference gas flow 50 can be fed to both sensors via the fifth valve 27-5; Paragraph [0066] Line 1-7).


Regarding claim 3, The combination of Friedrich and Penth fails to teach a measuring appliance, wherein the first and the second switchable valve are solenoid valves.
Noguchi teaches a fuel reforming apparatus for use with an internal combustion engine, comprising hydrocarbon fuel supply means for producing a mixture of hydrocarbon fuel with air in a suitable air-fuel ratio, a burning chamber in which the mixture is ignited and burned (Abstract),
wherein the first and the second switchable valve are solenoid valves (a switching valve 228, which is controlled in response to the output control signal from the control circuit 216, is provided. The switching valve 228 may be of the conventional type consisting of a solenoid operated valve and a butterfly valve; Column 10 Line 40-44). The purpose of doing so is to minimize the chemical energy loss and to increase the content of hydrogen in the reformed gas may be considerably.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Friedrich and Penth in view of Noguchi, because Noguchi teaches to include solenoid valves minimizes the chemical energy loss and increases the content of hydrogen in the reformed gas may be considerably (Column 11 Line 1-2).

Regarding claim 4, Friedrich teaches a measuring appliance, further comprising 
a pressure switch [46] (throttle as the pressure switch) arranged in the third gas line between the second valve and the pressure measuring appliance (Moreover, a pressure regulator 44 and a safety valve 48 are provided in the original gas flow 26. Throttles 46, preferably expansion throttles, are connected upstream from the sensors 22, 24; Paragraph [0062] Line 1-4; Figure 1 shows a pressure switch [46] (throttle as the pressure switch) arranged in the third gas line between the second valve and the pressure measuring appliance).

Regarding claim 5, The combination of Friedrich and Noguchi, fails to teach a measuring appliance, wherein the measurement chamber is funnel-shaped.
Penth teaches a measuring instrument and method for detecting the content of oil, hydrocarbons and oxidizable gases in air or compressed air (Paragraph [0001] Line 1-3), wherein
wherein the measurement chamber is funnel-shaped (the photocatalyst forms a structural unit with the photoionization detector as a measuring chamber (see FIG. 8). This measuring chamber 91 is preferably designed such that, by installing a photoionization detector 93 with an AD converter 92 and a UV photo unit 98, a hollow space of &lt;1 cm.sup.3 volume is formed, which contains a photocatalytically active film 97; Paragraph [0131] Line 2-8; Figure 9 shows the chamber 91 is funnel shape). The purpose of doing so is to project into the centre thereof, a detector input for a photoionization detector, and whose one chamber wall consists of transparent plastic fitted with UV LEDs, to form a hollow chamber, to provide an opening with a flow resistor for periodically exchanging the gas in the hollow space.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Friedrich and Noguchi in view of Penth, because Penth teaches to include a funnel shape chamber projects into the centre thereof, a detector input for a photoionization detector, and whose one chamber wall consists of transparent plastic fitted with UV LEDs, forms a hollow chamber, provides  an opening with a flow resistor for periodically exchanging the gas in the hollow space (Paragraph [0036]).


Regarding claim 7, Friedrich teaches a measuring appliance, wherein 
the measuring appliance further includes more has an evaluation unit (The measuring device has an evaluation unit for evaluating the measurement results. In a first embodiment, the two sensors can be connected to a single evaluation unit; however, it is also conceivable that each sensor is allocated its own evaluation unit. The evaluation unit has a processor that carries out the necessary calculations. The individual gas flows or the sum of all gas flows can be measured by the sensor or sensors, or be evaluated by the evaluation unit; Paragraph [0040] Line 1-8).

Regarding claim 8, Friedrich teaches a measuring appliance, comprising 
a further pressure measuring appliance arranged in the main gas line downstream of the pressure controller (Moreover, a pressure regulator 44 and a safety valve 48 are provided in the original gas flow 26. Throttles 46, preferably expansion throttles, are connected upstream from the sensors 22, 24; Paragraph [0062] Line 1-4).

Regarding claim 9, Friedrich teaches a measuring appliance, comprising 
a safety belt [48] (safety valve 48 as the safety belt) arranged in the main gas line (26) downstream of the pressure controller [44], preferably of the further pressure measuring appliance (Moreover, a pressure regulator 44 and a safety valve 48 are provided in the original gas flow 26. Throttles 46, preferably expansion throttles, are connected upstream from the sensors 22, 24; Paragraph [0062] Line 1-4).

Regarding claim 10, Friedrich teaches a method for determining a hydrocarbon concentration in compressed air by means of the measuring appliance, comprising the method including the following steps:
guiding the compressed air containing hydrocarbons into the measuring | appliance (20) and configuring a constant through-flow at a pressure ranging from 3 to 16 bar (The sensor unit has defined flow resistors that provide for a constant pressure and a constant volume flow of the individual measuring gases and are formed, for example, by a throttle with a defined bore or from a sintered metal; Paragraph [0048] Line 7-9; Particles are removed from original gas flow 26 by the filter element 40, and the original gas flow is adjusted to, for example, 3.8 bar (which is in between 3 to 16) by means of the pressure regulator 44; Paragraph [0067] 1-3); 
dividing the compressed air containing hydrocarbons into a compressed air to be measured and a reference compressed air, wherein the compressed air to be measured is applied directly to a sensor unit and the reference compressed air is initially oxidized, - alternately supplying the compressed air to be measured in the reference  compressed air into the sensor unit at a defined interval and determining a pressure of the respective compressed air flowing into the sensor unit (During operation, the first measuring gas flow 38 (i.e. the dried original gas flow 26) is continuously applied to the first sensor 22, the MOX sensor. The first valve 27-1 is closed, the second valve 27-2 is open, so that the sensor 24 is permanently flushed with the catalyst gas flow 36. In this case, the second sensor 24 is at first turned off. The third valve 27-3 is open, the fourth valve 27-4 and the fifth valve 27-5 are closed; Paragraph [0068]); For the reference measurement with the second sensor 24, that is first turned on. After a sufficient stabilization time, i.e. a constant base line, the offset value of the second sensor 24 is recorded without any further switching of valves. Since the second valve 27-2 was already open, the second sensor 24 was flushed with the catalyst gas flow 36, i.e. zero air, and is free from hydrocarbons; Paragraph [0069]; After the zero point has been recorded, the second valve 27-2 closes, and the first valve 27-1 is opened. The second sensor 24, the PID sensor, is now operated with the second measuring gas flow 39 and works in parallel with the first sensor 22; Paragraph [0070]),
 determining a measurement value from a signal difference between the compressed air to be measured and the reference compressed air, and - determining a temperature of the respective compressed air leaving the sensor unit (Claim 15. The method according to claim 8, further comprising a correction of an offset value of the first sensor if the measured values of the second sensor are better than Class 1 (ISO 8573), by a. determining an operating point on a measurement curve from the measurement results of the first sensor, b. calculation of values for correcting the offset value of the first sensor, c. taking into account the exponential characteristic curve of the first sensor in the determination of the offset value).

Regarding claim 11, Friedrich teaches a method, wherein 
Due to the fact that the valves in the gas path are individually switchable, it is also possible to switch the reference air and the measuring air to the sensor at the same time and to dilute the measuring gas. Thus, the measurement range can be expanded upwards if the measuring air is extremely contaminated (Paragraph [0050] Line 1-6). A reference gas flow 50 can be fed to the two sensors 22, 24 via a fifth valve 27-5. It preferably originates from an externally connected gas bottle, with the gas having a known hydrocarbon concentration, for example in the range from 300-1000 ppb, preferably 500 ppb (Paragraph [0064] Line 1-5). However, Friedrich does not disclose that the compressed air to be measured is supplied at a factor ranging from 1.5 to 5 times longer than the sensor unit.
Therefore, the combination of Friedrich and Penth and Noguchi discloses the claimed invention except for the compressed air to be measured is supplied at a factor ranging from 1.5 to 5 times longer than the sensor unit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a factor ranging from 1.5 to 5 times longer than the sensor unit as Friedrich discloses that the range can be expanded and can be 300-1000ppb, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 12, Friedrich teaches a method, wherein 
a mean value is formed from a multitude of detected measurement values (The compensation of the cross sensitivity of the MOX is carried out by calibrated points of the measured values of the PID sensor (also the points measured earlier) being mapped on the exponential curve of the MOX sensor if the measured values are worse than Class 1. The current measured value is used in the process as a reference quantity for a statistical probability calculation of all previously determined calibration points; the improbable points are removed from the collection of measured values. With the mean value of all other, i.e. probable, calibration points, the new slope is determined and the system slope is slowly adjusted via a filter; Paragraph [0038] Line 1-11; a mean value is formed from a multitude of detected measurement values).

Regarding claim 13, Friedrich teaches a method, wherein
a floating mean value is formed from a multitude of measurement values (The compensation of the cross sensitivity of the MOX is carried out by calibrated points of the measured values of the PID sensor (also the points measured earlier) being mapped on the exponential curve of the MOX sensor if the measured values are worse than Class 1. The current measured value is used in the process as a reference quantity for a statistical probability calculation of all previously determined calibration points; the improbable points are removed from the collection of measured values. With the mean value of all other, i.e. probable, calibration points, the new slope is determined and the system slope is slowly adjusted via a filter; Paragraph [0038] Line 1-11; A mean value is formed for different measurement values).


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over FRIEDRICH ‘784 A1 in view of Penth ‘550 A1 and Noguchi ‘086 A, as applied to claim 1 above, and further in view of Wade et al. (Hereinafter “Wade”) in the US Patent Number US 20030141054 A1.

Regarding claim 6, The combination of Friedrich, Penth and Noguchi fails to teach a measuring appliance, wherein the cooling device for cooling the reference gas unit is designed configured as a fan so that ambient air flows into the housing (68) and heated air flows out of the interior space of the housing.
Wade teaches methods and devices which are used for the production of oil and natural gas (paragraph [0002] Line 1-2), wherein 
the cooling device for cooling the reference gas unit is designed configured as a fan [50] so that ambient air flows into the housing and heated air flows out of the interior space of the housing (Gas discharged from the first stage of the compressor may pass through heat exchanger 48 which is cooled by fan 50. Liquids from knockout vessel 42 exit the vessel through knockout liquid outlet 45, which is tied into liquid outlet piping 55; Paragraph [0028] Line 19-22). The purpose of doing so is to cool the gas unit uniformly and to reduce the manufacturing cost.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Friedrich, Penth and Noguchi in view of Wade, because Wade teaches to include a fan as the cooling device cools the gas unit uniformly and reduces the manufacturing cost.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Friedrich (US 20140290334 A1) discloses, “MEASUREMENT DEVICE AND METHOD FOR DETECTING THE HYDROCARBON CONTENT IN GASES- a measurement device for detecting hydrocarbon fractions in gases comprising [0012] mechanisms for dividing an original gas flow to be measured into a first measuring gas flow and a second measuring gas flow, [0013] a first gas reference unit for producing a first reference gas flow from a partial flow of the first measuring gas flow, [0014] a second reference gas unit for generating a second reference gas flow from a partial flow of the second measuring gas flow, [0015] a first sensor for determining the hydrocarbon content in the first measuring gas flow and for producing a corresponding first measurement result, [0016] a second sensor for determining the hydrocarbon content in the second measuring gas flow and for producing a corresponding second measurement result, [0017] a sensor for measuring the volume flow, [0018] an evaluation unit for evaluating the measurement results of the two sensors, wherein [0019] the first sensor is alternately fed the first measuring gas flow or the first reference gas flow processed by the second reference gas unit, [0020] the second sensor is alternately fed the second measuring gas flow or the second reference gas flow processed by the second reference gas unit (Paragraph [0011]-[0020])- However Friedrich does not disclose a temperature sensor arranged downstream of the sensor unit for determining a temperature of the respective compressed air leaving the sensor unit, and a cooling device for cooling the reference gas unit”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NASIMA MONSUR/Primary Examiner, Art Unit 2866